UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	August 31, 2015 Item 1. Schedule of Investments: Putnam Global Dividend Fund The fund's portfolio 8/31/15 (Unaudited) COMMON STOCKS (96.4%) (a) Shares Value Aerospace and defense (2.1%) BAE Systems PLC (United Kingdom) 18,489 $127,239 TransDigm Group, Inc. (NON) 559 128,475 United Technologies Corp. 966 88,495 Airlines (0.7%) Japan Airlines Co., Ltd. (Japan) 3,200 113,895 Automobiles (1.8%) Daimler AG (Registered Shares) (Germany) 1,528 122,893 General Motors Co. 2,900 85,376 Nissan Motor Co., Ltd. (Japan) 8,300 75,103 Banks (5.0%) Bank of Nova Scotia (Canada) 1,775 81,248 Bank of Queensland, Ltd. (Australia) 18,185 163,967 Commonwealth Bank of Australia (Rights) (Australia) (F) (NON) 41 190 Commonwealth Bank of Australia (Australia) 943 50,385 JPMorgan Chase & Co. 3,348 214,607 Natixis SA (France) 13,152 83,437 Swedbank AB Class A (Sweden) 5,397 122,743 Wells Fargo & Co. 1,718 91,621 Beverages (4.7%) Anheuser-Busch InBev SA/NV (Belgium) 1,523 166,102 Coca-Cola Co. (The) 4,018 157,988 Coca-Cola Enterprises, Inc. 2,685 138,251 Dr. Pepper Snapple Group, Inc. 1,763 135,275 PepsiCo, Inc. 1,718 159,654 Capital markets (2.2%) AllianceBernstein Holding LP (Partnership shares) 5,395 147,499 Carlyle Group LP (The) 4,112 87,010 KKR & Co. LP 5,839 111,467 Chemicals (1.2%) BASF SE (Germany) 692 55,771 Dow Chemical Co. (The) 1,732 75,792 OCI Partners LP 5,264 64,116 Commercial services and supplies (0.2%) Edenred (France) 1,775 37,567 Communications equipment (1.3%) Cisco Systems, Inc. 3,614 93,530 Telefonaktiebolaget LM Ericsson (Sweden) 11,234 109,429 Construction and engineering (0.6%) ACS Actividades de Construccion y Servicios SA (Spain) 2,831 91,754 Diversified consumer services (1.2%) H&R Block, Inc. 5,586 190,036 Diversified financial services (0.5%) Challenger, Ltd. (Australia) 15,492 78,828 Diversified telecommunication services (4.8%) AT&T, Inc. 4,155 137,946 BCE, Inc. (Canada) 3,386 136,922 CenturyLink, Inc. 1,657 44,805 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,600 99,284 Spark New Zealand, Ltd. (New Zealand) 55,863 119,672 Telstra Corp., Ltd. (Australia) 18,087 74,269 Verizon Communications, Inc. 3,334 153,397 Electric utilities (3.3%) Duke Energy Corp. 1,078 76,441 Exelon Corp. 5,582 171,702 FirstEnergy Corp. 2,343 74,882 NextEra Energy, Inc. 966 95,064 SSE PLC (United Kingdom) 4,825 108,030 Electronic equipment, instruments, and components (0.5%) Synnex Technology International Corp. (Taiwan) 79,000 84,012 Energy equipment and services (0.5%) Aker Solutions ASA 144A (Norway) 8,162 33,968 Transocean, Ltd. (Switzerland) 3,392 46,883 Food and staples retail (0.4%) Wesfarmers, Ltd. (Australia) 2,256 65,279 Food products (3.7%) Kraft Heinz Co. (The) 511 37,129 Nestle SA (Switzerland) 2,901 213,139 Orkla ASA (Norway) 20,475 150,629 Pinnacle Foods, Inc. 4,165 186,759 Gas utilities (0.6%) Tokyo Gas Co., Ltd. (Japan) 19,000 103,953 Hotels, restaurants, and leisure (2.2%) McDonald's Corp. 395 37,533 OPAP SA (Greece) 11,648 91,612 SJM Holdings, Ltd. (Hong Kong) 55,000 49,748 TUI AG (London Exchange) (Germany) 9,967 176,202 Household durables (1.3%) Persimmon PLC (United Kingdom) 6,490 207,204 Household products (1.1%) Kimberly-Clark Corp. 1,721 183,338 Independent power and renewable electricity producers (2.5%) Abengoa Yield PLC (Spain) (S) 4,734 107,746 Calpine Corp. (NON) 4,601 73,340 NextEra Energy Partners LP 2,438 73,579 TerraForm Power, Inc. Class A (NON) 6,427 144,608 Industrial conglomerates (1.6%) General Electric Co. 4,397 109,134 Siemens AG (Germany) 1,433 142,249 Insurance (3.2%) Admiral Group PLC (United Kingdom) 3,359 79,332 Allianz SE (Germany) 709 113,180 Delta Lloyd NV (Netherlands) 6,575 69,674 SCOR SE (France) 2,264 79,518 Zurich Insurance Group AG (Switzerland) 621 170,384 Leisure products (0.5%) Hasbro, Inc. 1,010 75,336 Media (2.6%) Comcast Corp. Class A 2,593 146,064 Liberty Global PLC Ser. C (United Kingdom) (NON) 1,537 68,965 Liberty Global PLC Ser. A (United Kingdom) (NON) 597 28,728 RTL Group SA (Belgium) 692 60,213 Vivendi SA (France) 4,862 119,771 Metals and mining (0.2%) BHP Billiton PLC (Australia) 2,050 35,194 Multi-utilities (1.6%) Ameren Corp. 1,931 77,800 Veolia Environnement SA (France) 8,381 183,425 Multiline retail (0.1%) Myer Holdings, Ltd. (Australia) 20,380 17,549 Oil, gas, and consumable fuels (10.1%) Chevron Corp. 1,477 119,622 ENI SpA (Italy) 5,113 83,540 Exxon Mobil Corp. 5,416 407,499 Gaztransport Et Technigaz SA (France) 3,063 158,777 MarkWest Energy Partners LP 1,610 90,756 Origin Energy, Ltd. (Australia) 5,211 30,631 Plains All American Pipeline LP 2,255 81,315 Royal Dutch Shell PLC Class A (United Kingdom) 8,312 215,436 Scorpio Tankers, Inc. 20,963 198,310 Total SA (France) 5,107 232,344 Personal products (0.6%) Asaleo Care, Ltd. (Australia) 75,851 97,433 Pharmaceuticals (11.4%) AbbVie, Inc. 3,614 225,550 AstraZeneca PLC (United Kingdom) 4,071 254,392 Bristol-Myers Squibb Co. 2,470 146,891 Eli Lilly & Co. 3,318 273,237 GlaxoSmithKline PLC (United Kingdom) 6,220 127,423 Johnson & Johnson 1,753 164,747 Merck & Co., Inc. 1,750 94,238 Pfizer, Inc. 8,272 266,524 Sanofi (France) 1,422 139,833 Takeda Pharmaceutical Co., Ltd. (Japan) 2,700 132,778 Real estate investment trusts (REITs) (5.7%) Blackstone Mortgage Trust, Inc. Class A 2,900 80,301 Boston Properties, Inc. 1,073 121,657 Care Capital Properties, Inc. (NON) 255 8,099 CYS Investments, Inc. 4,763 37,199 Equity Lifestyle Properties, Inc. 2,040 113,750 Federal Realty Investment Trust 944 121,852 Gaming and Leisure Properties, Inc. 4,834 149,564 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 3,873 73,626 Healthcare Trust of America, Inc. Class A 1,303 31,285 Japan Hotel REIT Investment Corp (Japan) 134 82,897 MFA Financial, Inc. 5,540 39,389 Ventas, Inc. 1,019 56,065 Real estate management and development (0.7%) Nexity SA (France) 2,626 117,082 Semiconductors and semiconductor equipment (2.6%) Intel Corp. 8,356 238,480 Maxim Integrated Products, Inc. 3,329 112,087 Texas Instruments, Inc. 1,283 61,379 Software (1.7%) Microsoft Corp. 6,344 276,091 Specialty retail (0.5%) Gap, Inc. (The) 2,578 84,584 Technology hardware, storage, and peripherals (3.0%) Apple, Inc. 589 66,416 Canon, Inc. (Japan) 1,900 58,096 Casetek Holdings, Ltd. (Taiwan) 19,000 70,952 Lenovo Group, Ltd. (China) 188,000 154,280 Neopost SA (France) 1,186 40,803 Seagate Technology PLC 1,610 82,754 Tobacco (5.0%) Altria Group, Inc. 3,699 198,192 British American Tobacco PLC (United Kingdom) 2,680 142,677 Japan Tobacco, Inc. (Japan) 3,900 139,275 Philip Morris International, Inc. 3,933 313,853 Trading companies and distributors (1.8%) ITOCHU Corp. (Japan) 3,900 46,822 Marubeni Corp. (Japan) 13,900 76,267 Mitsui & Co., Ltd. (Japan) 9,400 122,390 Rexel SA (France) 2,768 42,416 Wireless telecommunication services (1.1%) Vodafone Group PLC (United Kingdom) 49,238 169,907 Total common stocks (cost $15,808,382) WARRANTS (0.7%) (a) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 $0.00 39,200 $113,426 Total warrants (cost $147,449) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 2,247 $78,420 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. (NON) 171 17,218 Total convertible preferred stocks (cost $128,254) SHORT-TERM INVESTMENTS (2.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.26% (d) 99,750 $99,750 Putnam Short Term Investment Fund 0.13% (AFF) 297,315 297,315 Total short-term investments (cost $397,065) TOTAL INVESTMENTS Total investments (cost $16,481,150) (b) FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $5,564,633) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/16/15 $227,241 $225,788 $(1,453) Euro Buy 9/16/15 100,677 103,948 (3,271) Japanese Yen Sell 11/18/15 46,130 45,064 (1,066) Barclays Bank PLC Australian Dollar Sell 10/21/15 32,512 34,902 2,390 Canadian Dollar Buy 10/21/15 218,124 228,346 (10,222) Hong Kong Dollar Buy 11/18/15 111,217 111,181 36 Japanese Yen Buy 11/18/15 229,082 223,805 5,277 Citibank, N.A. Australian Dollar Buy 10/21/15 24,987 26,822 (1,835) Danish Krone Buy 9/16/15 102,839 102,342 497 Euro Buy 9/16/15 37,151 36,312 839 Japanese Yen Buy 11/18/15 143,989 140,667 3,322 Swiss Franc Sell 9/16/15 52,783 54,166 1,383 Credit Suisse International Australian Dollar Sell 10/21/15 97,180 104,316 7,136 British Pound Sell 9/16/15 87,920 89,230 1,310 Euro Sell 9/16/15 22,560 21,379 (1,181) Japanese Yen Sell 11/18/15 60,427 61,769 1,342 New Zealand Dollar Sell 10/21/15 134,248 139,958 5,710 Norwegian Krone Buy 9/16/15 99,726 105,820 (6,094) Swedish Krona Sell 9/16/15 75,158 74,165 (993) Swiss Franc Buy 9/16/15 45,849 46,051 (202) Deutsche Bank AG Australian Dollar Buy 10/21/15 82,415 88,410 (5,995) British Pound Sell 9/16/15 336,181 334,061 (2,120) Euro Sell 9/16/15 478,693 468,242 (10,451) Goldman Sachs International Australian Dollar Sell 10/21/15 221,406 237,677 16,271 Euro Sell 9/16/15 265,666 259,827 (5,839) HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 94,624 101,517 (6,893) British Pound Sell 9/16/15 11,047 10,973 (74) Canadian Dollar Buy 10/21/15 105,794 110,760 (4,966) Euro Sell 9/16/15 191,253 186,992 (4,261) JPMorgan Chase Bank N.A. British Pound Buy 9/16/15 41,121 40,872 249 Canadian Dollar Sell 10/21/15 4,484 4,694 210 Euro Sell 9/16/15 48,823 47,786 (1,037) Japanese Yen Buy 11/18/15 38,561 37,670 891 New Zealand Dollar Buy 10/21/15 27,279 28,911 (1,632) Norwegian Krone Sell 9/16/15 135,171 143,109 7,938 Singapore Dollar Buy 11/18/15 101,149 103,661 (2,512) Swedish Krona Sell 9/16/15 7,172 7,200 28 Swiss Franc Buy 9/16/15 80,831 82,922 (2,091) State Street Bank and Trust Co. Australian Dollar Sell 10/21/15 87,597 94,035 6,438 British Pound Buy 9/16/15 71,195 70,727 468 Canadian Dollar Buy 10/21/15 23,864 24,981 (1,117) Euro Buy 9/16/15 220,098 219,052 1,046 Israeli Shekel Buy 10/21/15 27,091 28,187 (1,096) Japanese Yen Buy 11/18/15 27,691 27,055 636 Norwegian Krone Sell 9/16/15 123,908 124,422 514 Swedish Krona Buy 9/16/15 30,000 30,212 (212) Swiss Franc Buy 9/16/15 100,185 102,789 (2,604) UBS AG Australian Dollar Buy 10/21/15 46,354 48,093 (1,739) British Pound Buy 9/16/15 268,822 267,926 896 Euro Buy 9/16/15 107,187 104,856 2,331 WestPac Banking Corp. Canadian Dollar Sell 10/21/15 34,429 36,040 1,611 Euro Sell 9/16/15 62,067 60,725 (1,342) Japanese Yen Buy 11/18/15 55,503 54,218 1,285 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2014 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $16,036,978. (b) The aggregate identified cost on a tax basis is $16,543,521, resulting in gross unrealized appreciation and depreciation of $1,210,133 and $1,690,428, respectively, or net unrealized depreciation of $480,295. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $715,609 $5,090,483 $5,508,777 $469 $297,315 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $99,750, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $95,592. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $44,038 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 53.9% United Kingdom 9.6 France 7.7 Japan 6.6 Australia 3.8 Germany 3.8 Switzerland 2.7 China 1.7 Sweden 1.5 Belgium 1.4 Canada 1.4 Spain 1.2 Norway 1.2 Taiwan 1.0 New Zealand 0.7 Greece 0.6 Italy 0.5 Netherlands 0.4 Hong Kong 0.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $43,069 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $859,022 $777,895 $— Consumer staples 1,812,426 672,547 — Energy 928,133 770,948 — Financials 1,942,316 835,350 190 Health care 1,303,965 521,648 — Industrials 685,478 441,225 — Information technology 1,298,077 150,232 — Materials 139,908 90,965 — Telecommunication services 766,295 169,907 — Utilities 999,115 291,455 — Total common stocks Convertible preferred stocks — 95,638 — Warrants — 113,426 — Short-term investments 297,315 99,750 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(12,244) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts$70,054$82,298 Equity contracts113,426— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$6,100,000 Warrants (number of warrants)12,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $— $7,703 $6,041 $15,498 $— $16,271 $— $9,316 $9,102 $3,227 $2,896 $70,054 Total Assets $— $7,703 $6,041 $15,498 $— $16,271 $— $9,316 $9,102 $3,227 $2,896 $70,054 Liabilities: Forward currency contracts# $5,790 $10,222 $1,835 $8,470 $18,566 $5,839 $16,194 $7,272 $5,029 $1,739 $1,342 $82,298 Total Liabilities $5,790 $10,222 $1,835 $8,470 $18,566 $5,839 $16,194 $7,272 $5,029 $1,739 $1,342 $82,298 Total Financial and Derivative Net Assets $(5,790) $(2,519) $4,206 $7,028 $(18,566) $10,432 $(16,194) $2,044 $4,073 $1,488 $1,554 $(12,244) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— Net amount $(5,790) $(2,519) $4,206 $7,028 $(18,566) $10,432 $(16,194) $2,044 $4,073 $1,488 $1,554 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2015
